Citation Nr: 1642989	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  14-28 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral lower extremity neuropathy, to include as due to Agent Orange exposure. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kenneth M. Ciardiello,  Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from September 1966 to July 1968, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  
	
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has current diagnoses of polyneuropathy and peripheral neuropathy.  See November 2005 Westview Hospital EMG report; March 2012 VA neurology initial consultation report.  His service treatment records include a July 1968 report of leg cramps in service.  Additionally, the Veteran reports that he experienced tingling in his feet two months after separation, and that tingling grew progressively worse until 2005, when the tingling transitioned into painful stinging.  See January 2012 Statement in Support of Claim.  He also asserts that he was physically covered with Agent Orange in service during a spraying mission, and that days later he began to experience swelling and aching of the feet.  See VA Form 9.  The Veteran's DD Form 214 shows foreign service, and his service treatment records (STRs) show that he was stationed in Vietnam.  See January 1968 STR.  Thus, his exposure to herbicides in service is presumed.  38 C.F.R. § 3.307(a)(6)(iii).  Based on the above, VA's duty to obtain an examination as to the nature and etiology of his claimed nerve disability is triggered.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  

As this matter is being remanded, any outstanding VA records should also be obtained.  Sullivan v. McDonald, 815 F.3d 786 (2016); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Veteran should also be asked to identify any private medical records that he would like to have considered in connection with his claim.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.	Obtain all outstanding VA medical records.

2.	With any necessary assistance from the Veteran, obtain all outstanding private treatment records, including any updated records from J.T. Nichols, D.O.

3.	Then schedule the Veteran for a VA examination to determine the current nature and etiology of his current bilateral lower extremity peripheral neuropathy.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.  

Then, based on the results of the examination and review of the record, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed bilateral lower extremity peripheral neuropathy had its onset within one year of separation from active service, or is otherwise related to an injury or disease incurred in service, to include the Veteran's presumed exposure to herbicides and report of leg cramps therein.  In addressing this question, please do not rely solely on the fact that "presumptive" service connection is not available for this condition, as that fact, in and of itself, is not dispositive.  Please also discuss the Veteran's statements that he started experiencing tingling in his feet two months after service separation.  See January 2012 Statement in Support of Claim.  
A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, he or she should explain why this is so.

4.  Then readjudicate the claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




